PER CURIAM.
Antonio Goree challenges the trial court’s order summarily denying his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the denial of relief on all claims except one aspect of ineffective assistance of counsel; on this one issue we reverse.
Goree alleges he was transported in the same elevator with his jury, and during the ride the bailiff remarked, “[Hjere’s the guilty man.” Allegedly, a juror responded, “[Y]eh that’s him.” Goree claims his attorney was ineffective for failing to bring this incident to the trial court’s attention. He further alleges he was prejudiced by the bailiff’s remark and the response of the juror. Goree’s claim of error is facially sufficient and is not refuted by portions of the record attached by the trial court.
We, therefore, reverse and remand for an evidentiary hearing on this issue. Either party may seek review of any subsequent order by the trial court within thirty days of rendition.
SCHOONOVER, AC.J., and QUINCE and WHATLEY, JJ., concur.